         Case 2:19-mj-03762-DUTY Document 1 Filed 09/10/19 Page 1 of 1 Page ID #:1




                                                                                                                      .~,
                                                                                                                       ~,
                                                                                                                       ~_


                                   UNITED STATES DISTRICT COURT                                          ;~
                                  CENTRAL DISTRICT OF CALIFORNIA                                          ~.

                                                                  CASE NU~~           ~ O Z
                                                                                             J
         ~N iT~~Ij 'j'~/~ai~S               PL.~nvTTFF(S)                     ~''~~     1~ ~- S3~ ~~
                      v.

         ~-~~ ~(~~~v S rL-~/~/Z1~1l~ v~                                             AFFIDAVIT RE
                               DEFErrn~.tvT(s).                               OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:          I N D ~ Gfi /"►~~v'T
in the I~ ~rz'T -}~2.~J                District of C~ ~ iF'~,~-~                  on
at ~t
    (~ ~. U         a.m. / ❑ p.m. The offense was allegedly committed on or about _
in violation of Title     `~                           U.S.C. Sections) ~3`i~l~ ~~~             L,    5
to wit:    n      -               ,-.~           ,-~ ~~                                                        `~~          ~
 CP~~i!7 r~— G, c'`') ~                 fir, ~^~.¢_    r a,w       ~j _ ~.5~      yj            - ~ ~-. o~-, ~~"            JS
A warrant for de~ndant'sra r~~~issued by:

Bond of ~                             was ❑set /~ recommended.

Type of Bond:

Relevant documents)on hand (attach):



I swear that the foregoing is true and correct to the best of my knowled e.

Sworn to before me, nd s bscribed in my pr                                                  ~                  , by
                                              ,s̀T

                                                            -"           eputy Clerk.
                                              ~,        n        ~~
                                              ,,~            °"
                                                     `~ ~ cw~

                                                     1202             S,a --~
 ign ure of Agent                                                     Print Name of Agent


      ~ ~31                                                              SP~~ i AL ~C~~"~
Agency                                                                Title


CR-52(05/98)                          AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
